Determination of respondent, dated January 27, 2005, which, after a hearing, found petitioner guilty of disciplinary infractions and suspended her for 15 days without pay, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Doris Ling-Cohan, J.], entered October 28, 2005) dismissed, without costs.
Respondent Administration for Children’s Services’ (ACS) determination was supported by substantial evidence (see CPLR 7803 [4]), including several instances of insubordination and disrespect between August and November of 2003. Although petitioner had been an ACS caseworker for nearly seven years, with no prior disciplinary history, the 15-day suspension without pay was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness (Matter of Peters v County of Rensselaer, 28 AD3d 854 [2006]; see also Matter of Martinez v City of New York, 281 AD2d 187 [2001]). Concur — Tom, J.E, Friedman, Nardelli, Catterson and Malone, JJ.